Case 7:21-cr-00410-VB Document 21 Filed 08/26/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Plaintiff(s), CALENDAR NOTICE

V 21 Ce 410 we)

[' Olindres - A ova les
Defendant(s).

 

 

 

 

xX

 

PLEASE TAKE NOTICE that the above-captioned case has been seredtiled/
re-scheduled for:

VA Status conference ___ Final pretrial conference
___ Telephone conference ____ Jury selection and trial
____ Pre-motion conference ____ Bench trial

____ Settlement conference ____ Suppression hearing
____ Oral argument ___ Plea hearing

____ Bench ruling on motion ____ Sentencing

on G/¢/ ,202{,at o. Al) pu. in Courtroom 620, United States

Courthouse, 300 Quarropas Street, White Plains, NY 10601. Adjourned from 9-10-24

(eee ee

 

All requests for adjournments or extensions of time must be in writing and
filed on ECF as letter-motions, in accordance with paragraph 1(F) of the Court's
Individual Practices. Absent special circumstances, such requests shall be made at
least two business days prior to the scheduled appearance.

Dated: Or 2b- 20 24

White Plains, NY

SO ERED:

 

Vincent L. Briccetti
United States District Judge
